In an action to recover damages for medical malpractice and wrongful death, the plaintiff appeals (1) from an order of the Supreme Court, Nassau County (Adams, J.), dated July 30, 1996, which granted the motion of the defendants North Shore University Hospital, Patrick E. Heaghney, Gary Freeberg, and Mark Scialabba for summary judgment dismissing the complaint insofar as asserted against them, and (2), as limited by her brief, from so much of an order of the same court dated September 20,1996, as, upon, in effect, granting renewal, adhered to the original determination.
Ordered that the appeal from the order dated July 30, 1996, is dismissed, as that order was superseded by the order made upon renewal; and it is further,
Ordered that the order dated September 20, 1996, is reversed insofar as appealed from, upon renewal the motion by the defendants North Shore University Hospital, Patrick E. Heaghney, Gary Freeberg, and Mark Scialabba for summary judgment dismissing the complaint insofar as asserted against them is denied, and the order dated July 30, 1996, is vacated; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
There are triable issues of fact requiring the denial of the respondents’ motion for summary judgment. Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.